NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                     IN THE DISTRICT COURT OF APPEAL

                                     OF FLORIDA

                                     SECOND DISTRICT

CARLOS BAUTISTA,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-944
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.




PER CURIAM.

             Affirmed.



CRENSHAW, MORRIS, and SLEET, JJ., Concur.